Name: Commission Regulation (EEC) No 908/89 of 7 April 1989 on the buying-in of beef by invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 89No L 95/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 908/89 of 7 April 1989 on the buying-in of beef by invitation to tender States or regions of a Member State listed in the Annex hereto shall buy in products in the beef and veal sector belonging to the quality groups set out in that Annex. Article 2 The closing date for the submission of tenders for the first partial invitation to tender shall expire at 12 noon (Brussels time) on 12 April 1989. The detailed conditions for the invitation to tender shall be laid down by the intervention agencies in the Member States or regions of a Member State listed in the Annex hereto and information about them may be obtained by any interested party established in the Community by applying to one of the addresses in Annex V to Regulation (EEC) No 859/89. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas Article 6 of Regulation (EEC) No 805/68 lays down the conditions, in particular those relating to prices, under which buying-in of beef may be decided by invitation to tender ; whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3) lays down in particular detailed rules on the invitation to tender and the list of products eligible ; Whereas the abovementioned provisions and in particular those of Article 17 of Regulation (EEC) No 859/89 result in the opening of buying-in by invitation to tender for certain Member States and certain qualities and the fixing of the closing date for the first submission of tenders ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 * In accordance with the provisions of Regulation (EEC) No 859/89, the intervention agencies in the Member Article 3 Commission Regulation (EEC) No 1787/87 (4) is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1989. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 148, 28. 6 . 1968, p. 24. 0 OJ NÃ ³ L 61 , 4.- 3. 1989, p. 43. (3) OJ No L 91 , 4. 4. 1989, p. 5. 0 OJ No L 168, 27. 6. 1987, p. 22. No L 95/238 . 4. 89 Official Journal of the European Communities ANNEX Member States or regions of a Member State and quality groups referred to in Article 1 Member States or regions of a Member State Category A Category C U R o U R o Belgium I X -   Germany l X \ \ Spain I X X \ Ireland \ X X Luxembourg X X I X Netherlands II X Il Great Britain III , X II\ Northern Ireland II || X I